 Case 05-59725      Doc 18   Filed 03/16/18 Entered 03/16/18 14:34:19       Desc Main
                               Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )          IN CHAPTER 7
                                             )
OLIVER BRUCE ADAMS                           )
                                             )          No. 05 B 59725
                                             )
           Debtor(s).                        )

                                 NOTICE OF MOTION

TO:    Office of U.S. Trustee, Via CM/ECF
       David M. Siegel Esq, Via CM/ECF
       Oliver B. Adams, 1711 Golf Rd., Apt.226, Waukegan, IL 60087, Via
       U.S Mail

            PLEASE TAKE NOTICE that on the 23rd day of March, 2018, at the hour of
1:00 p.m. or as soon thereafter as counsel may be heard, I shall appear before the
Honorable A. BENJAMIN GOLDGAR, Bankruptcy Judge, in the Courtroom usually
assigned to him, North Branch Court, 1792 Nicole Lane, Round Lake Beach, IL 60073,
and then and there present the attached Motion, at which time and place you may
appear, if you so see fit.

                                                  /s JOSEPH E. COHEN
                                             JOSEPH E. COHEN
                                             105 W. Madison St., Ste 1100
                                             Chicago, IL 60602
                                             312/368-0300
STATE OF ILLINOIS        )
                         ) SS
COUNTY OF C O O K        )

            JOSEPH E. COHEN, being first duly sworn on oath, deposes and states that
he served a copy of the foregoing Notice together with a copy of the Application attached
thereto, directed to the persons shown above, via electronic service or by U.S Mail, this
16th day of March, 2018.


                                                  /s/     JOSEPH E. COHEN
 Case 05-59725       Doc 18    Filed 03/16/18 Entered 03/16/18 14:34:19       Desc Main
                                 Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE MATTER OF:                              )       IN CHAPTER 7
                                               )
OLIVER BRUCE ADAMS                             )
                                               )       No. 05 B 59725
                                               )
            Debtor(s).                         )

                 APPLICATION TO EMPLOY ATTORNEYS FOR TRUSTEE

TO THE HONORABLE A. BENJAMIN GOLDGAR,
     BANKRUPTCY JUDGE

      Now comes, JOSEPH E. COHEN, Trustee herein, and respectfully represents

unto this Honorable Court as follows:

      1.    That he is the duly appointed, qualified and acting Trustee in the

above-entitled proceeding.

      2.    That legal services in the nature of the employment of professionals,

examination of legal documents, to pursue pending products litigation, and prepare

applications to approve settlements and for compensation.

       3.   Your Trustee further represents that JOSEPH E. COHEN and GINA B. KROL

of the firm of COHEN & KROL are duly authorized to practice law before this Honorable

Court, are familiar with bankruptcy proceedings and that no conflict exists between the

Trustee, JOSEPH E. COHEN and GINA B. KROL, the creditors herein, the Debtor, or any

person whomsoever entrusted in the within proceedings.

      4.    Your Trustee further represents to this Honorable Court that it would be for the

best interest of this Estate and of the creditors herein that JOSEPH E. COHEN and GINA

B. KROL be authorized to perform all legal duties and services and obligations as might
 Case 05-59725     Doc 18    Filed 03/16/18 Entered 03/16/18 14:34:19      Desc Main
                               Document     Page 3 of 3


be required in the administration of this Estate and that compensation for such legal

services be hereinafter determined in the within proceedings.

      5.   The to the best of the Trustee's knowledge, JOSEPH E. COHEN and GINA B.

KROL of the firm of COHEN & KROL, have no connection with the Debtor, any creditor,

any other party in interest including their respective attorneys and accountants, the

United States Trustee or any person employed in the Office of the U. S. Trustee.

      6.   That additional hereto and made a part hereof, is the Affidavit of JOSEPH E.

COHEN and GINA B. KROL of the firm of COHEN & KROL.

      WHEREFORE, JOSEPH E. COHEN, Trustee herein, prays for the entry of an Order

authorizing said Trustee to employ JOSEPH E. COHEN and GINA B. KROL of the firm of

COHEN & KROL, to perform all legal services necessary or required in the administration

of this Estate, and a compensation for services as said attorneys to be hereinafter

determined by this Court and for such other and further relief as the Court shall deem

proper.


JOSEPH E. COHEN                                      JOSEPH E. COHEN, Trustee
GINA B. KROL
COHEN & KROL
105 W. Madison St., Ste 1100                 BY:     /s/  JOSEPH E. COHEN
Chicago, IL 60602                                    One of Attorneys for Trustee
312/368-0300
